           Case: 1:19-cv-01550-JRA Doc #: 1-3 Filed: 07/08/19 1 of 3. PageID #: 17



                                  SETTLEMENT, RELEASE, AND WAIVER

             This AGREEMENT is effective as of the date indicated below by and among: (i) The NOCO
     Company ("NOCO"); and (ii) TRIPLENET PRICING, LLC, a Delaware corporation, having a principal
     address at 2 Cooper Drive, Suite 100-301, Wilmington, Delaware 19804, the individual or entity identified
     below, the individual executing this AGREEMENT on its behalf, and its and/or their respective owners,
     members, shareholders, directors, officers, employees, agents, successors, assigns, parents,
     subsidiaries, affiliates, and/or related entities (jointly and severally "RESELLER").      NOCO and
     RESELLER are collectively referred to as the "PARTIES" and individually as a "PARTY'.

             WHEREAS, NOCO designs, manufactures, and sells products (the "NOCO PRODUCTS") under
     the NOCO®, NOCO GENIUS®, NOCO GENIUS BOOST®, UL TRASAFE®, CHARGELIGHT®, XGRID®,
     BATTERY LIFE®, WICKED SMART®, STOP CORROSION®, and other registered and unregistered
     trademarks and natural extensions thereof, embodying substantial proprietary intellectual property,
     including patents, trademarks, copyrights, and trade secrets (the "NOCO IP');

          WHEREAS, NOCO alleges that RESELLER, who is not an authorized reseller, has listed NOCO
     PRODUCTS for sale and infringed upon the NOCO IP; and

             WHEREAS, as a result, NOCO filed a lawsuit against RESELLER, in the United States District .
     Court, Northern District of Ohio, The Noco Company v. Triplenetpricing, LLC, Case No. 1: 18-cv-01555-JG
     (the "Lawsuit').

                WHEREAS, RESELLER denies any wrong-doing in connection with any alleged sale or advertising
     of the NOCO PRODUCTS, denies NOCO's allegations of wrongdoing in the Lawsuit, and further denies
     that it is liable to NOCO for any reason;

          WHEREAS, in exchange for RESELLER's agreement to forever refrain from selling NOCO
     PRODUCTS, NOCO will not pursue legal action for RESELLER's alleged infringement.

             Now, THEREFORE, the PARTIES, for and in consideration of the mutual promises contained
     herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby
     acknowledged, hereby agree as follows:

     1.       Non-Sale of NOCO Products. RESELLER represents that although it has never sold or
     distributed any NOCO products and agrees ,that it shall forever refrain from directly or indirectly selling
     any NOCO PRODUCTS or using any NOCO IP. If RESELLER breaches this AGREEMENT, including by
     listing any NOCO PRODUCTS for sale on any website or other platform, including but not limited to
     Amazon.com, RESELLER agrees that it shall reimburse NOCO for NOCO's costs to enforce this
     AGREEMENT, including, but not limited to, reasonable attorney fees and costs incurred.

     2.        Confidentiality/Non-Disparagement The PARTIES agree that the terms of this settlement are
     confidential and further agree that there will be no publication, digitally, verbally, written or otherwise, of
     this agreement and the claim that RESELLER infringed upon NOCO IP, except: (i) as required by law or
     legal process; (ii) to their attorneys, accountants, auditors, employees or agents having a need to know;
     and (iii) as required in connection with the enforcement of this Agreement. The parties further agree that
     they will not make, directly or indirectly, any oral or written statements that are disparaging of the other
     party, its products or services.

     3.       Mutual Release of All Claims. In consideration of this AGREEMENT and the promises set forth
     above, NOCO and RESELLER hereby acquit, release and forever discharge each other from, and waive
     any and all claims, actions, causes of action, demands, rights, damages, costs, interest, punitive damages,
     exemplary damages, equitable relief, attorney fees, expenses and compensation that they, either jointly or
     severally, may. now have for economic damage, infringement of intellectual property rights, breach of
     contract (written or otherwise), tortious interference with contract, negligence, and any other suits or claims
     for damages, whatsoever, at law or in equity, that any PARTY had, has, or possibly could have had with


                                                           {K0687564.1)                                           1


EXHIBIT C
     Case: 1:19-cv-01550-JRA Doc #: 1-3 Filed: 07/08/19 2 of 3. PageID #: 18



respect to the NOCO PRODUCTS and/or to RESELLER'S sale of the NOCO PRODUCTS in any way,
except for any claims arising as a result of a breach of this AGREEMENT.

4.       Dismissal. No later than seven (7) days from the effective date, the PARTIES shall cause to be
filed a Stipulated Notice of Dismissal dismissing the Lawsuit with prejudice, each Party to bear its own
attorneys' fees and court costs.                                 ·

5.      Applicability. This AGREEMENT shall be binding on, and inure to the benefit of NOCO,
RESELLER, and their current and former owners, members, shareholders, directors, officers, employees,
agents, successors, assigns, parents, subsidiaries, affiliates, and/or related entities.

6.      No Waiver. The failure of NOCO to exercise any of its rights hereunder or grant extension of time for
compliance shall not constitute a waiver of any default or any other right in that or any subsequent default.

7.      Ohio Law Governs. The laws of the State of Ohio shall govern this AGREEMENT. The
PARTIES agree that any action and/or lawsuit to construe the provisions of this AGREEMENT or to
enforce the rights and obligations contained herein shall be filed in a court of competent jurisdiction in
Cuyahoga County, Ohio, and the PARTIES waive any objections to such forum on the grounds of
inconvenience or lack of personal jurisdiction.

8.       Entire Agreement. This AGREEMENT embodies the entire agreement among the PARTIES with
respect to the subject matter hereof and supersedes any and all prior agreements and understandings,
oral or written, with respect thereof.

9.       Joint Preparation. This AGREEMENT is deemed to have been prepared jointly by the PARTIES
hereto and any uncertainty or ambiguity herein, if any, shall not be interpreted against a PARTY, but shall
be interpreted according to the application of the rules of interpretation for arm's length agreements.

10.     Severability.     It is the intention of the PARTIES that the terms and provisions of this
AGREEMENT be construed to be separable and severable. If any term or provision of this AGREEMENT
shall be held void, invalid, unenforceable or in conflict with any applicable law, all of the other terms and
provisions of this AGREEMENT shall remain valid and fully enforceable.

11.      Opportunity to Review and Authority to Execute. By signing this AGREEMENT, the
undersigned PARTIES acknowledge that they (i) have fully read this AGREEMENT; (i) understand all of
its terms; (iii) have had the opportunity to consult with legal counsel; (iv) have the authority to execute the
document on the principal's behalf; and (v) have executed this AGREEMENT voluntarily.            ·

12.      Execution and Delivery. This AGREEMENT may be executed in counterparts, and shall
become effective when counterparts have been signed, it being understood that the PARTIES need not
sign the same counterpart. For evidentiary purposes, faxed or electronically mailed counterparts of this
AGREEMENT shall be deemed to be originals and digital signatures shall have the same force and effect
as a signature in pen and ink.

11.     This Settlement, Release, and Waiver (the "AGREEMENT') is expressly limited to and
made conditional upon the exclusivity of these terms and conditions and may only be amended
by the PARTIES' specific, written assent to the change




                                                      {K0687564.1}                                           2
     Case: 1:19-cv-01550-JRA Doc #: 1-3 Filed: 07/08/19 3 of 3. PageID #: 19




        9-5-2018
Date:--------------
                                       Its:      Managing Member    .

                                              August 30, 2018
                                       Date:--------------
This Agreement has been approved
by the undersigned, counsel to the
defendant.

    Solomon E. Antar, Esq.




                                      {1(0687564.1}                            3
